



Exhibit 10.3
CRITICAL EMPLOYEE AGREEMENT
(Employees Tier 1-3)


In connection with employment with Talcott Resolution, its parents,
subsidiaries, and affiliates (collectively “Talcott Resolution” or the
“Company”), the undersigned (the “Employee”) enters into this Critical Employee
Agreement (the “Agreement”).


WHEREAS, Employee will hold an important position with Talcott Resolution and
thus will have access to highly confidential and valuable proprietary
information, trade secrets, operations, plans, and strategies, as well as
attorney-client privileged information, belonging to Talcott Resolution; and
Talcott Resolution has a legitimate business interest in protecting this
information;


WHEREAS, Employee acknowledges that by virtue of Employee’s critical position
with Talcott Resolution, the Employee would pose a risk of harm to the Company’s
business and reputation if the Employee were in the employ of a competitor or
solicited the employment or engagement of Talcott Resolution employees,
customers or business partners;


WHEREAS, Employee has, contemporaneously with the execution of this Agreement,
entered into a New Hire/Employee Agreement, which remains in effect and which
the parties reaffirm. The obligations contained in this Agreement shall be in
addition to, and not in lieu of, the obligations contained in therein;


WHEREAS, Employee agrees that this Agreement is supported by good and valuable
consideration, including anticipated employment with the Company, the
sufficiency of which is acknowledged and agreed by Employee; and


WHEREAS, Employee agrees to be bound by the terms of this Agreement during and
after the termination of Employee’s employment with Talcott Resolution and
further agrees not to challenge the enforceability of this Agreement.


NOW THEREFORE, Employee agrees as follows:


1.
Restrictive Covenants.



Employee agrees that:


(a)
Restriction on Solicitation of Employees:



While employed by Talcott Resolution and for a one year period following
termination of Employee’s employment with Talcott Resolution for any reason,
Employee will not directly or indirectly solicit, encourage or induce any
employee of Talcott Resolution to terminate employment with Talcott Resolution,
and will not directly or indirectly, either individually or as owner, agent,
employee, consultant or otherwise, solicit for employment, offer employment to,
or employ any person who is employed by Talcott Resolution (“Talcott Resolution
employee”).


Employee further agrees that during the one-year period following termination of
Employee’s employment with Talcott Resolution for any reason, any subsequent
employer’s hiring of a Talcott Resolution employee into a position that reports
to Employee, either directly or indirectly, will create a rebuttable presumption
that this paragraph has been breached. For the purposes of this paragraph,
"solicit for employment" includes but is not limited to: (i)






1





--------------------------------------------------------------------------------





interviewing a Talcott Resolution employee, (ii) communicating in any fashion
and through any means with a Talcott Resolution employee in connection with an
employment opportunity at another employer, or (iii) otherwise assisting or
participating in the soliciting of a Talcott Resolution employee in connection
with an employment opportunity at another employer.


(b)
Restriction on Solicitation of Business:



While employed by Talcott Resolution and for a six-month period following
termination of Employee’s employment with Talcott Resolution for any reason,
Employee will not directly or indirectly seek, solicit or divert any business
away from Talcott Resolution, including any former, present or prospective
customer or business partner who becomes known to Employee at any time during
Employee’s employment at Talcott Resolution, with respect to any product or
service sold or provided by Talcott Resolution during Employee’s employment or
that is under development by Talcott Resolution at the time Employee’s
employment ends. Moreover, while employed by Talcott Resolution and for a one-
year period following termination of Employee’s employment with Talcott
Resolution for any reason, Employee will not solicit, entice, advise, persuade
or induce any individual or entity, including but not limited to any customer,
supplier, vendor, investor, equity or financing source, or other contracting
party of Talcott Resolution to terminate, reduce or refrain from renewing their
present or prospective contractual or business relationship with Talcott
Resolution.


(c)
Restriction on Working for a Competitor:



While employed by Talcott Resolution and for a six-month period following
termination of Employee’s employment with Talcott Resolution for any reason,
Employee will not become associated with any entity, whether as a principal,
partner, employee, agent, consultant, shareholder (other than as a holder or a
member of a group that is a holder, of not in excess of 1% of the outstanding
voting shares of any publicly traded company) or in any other relationship or
capacity, paid or unpaid, that is actively engaged in providing, either directly
or indirectly, in any geographical area within the U.S. where Talcott
Resolution’s services are provided, any services that are the same as or similar
to services that as of the date of Employee’s termination are being sold or
provided, either directly or indirectly, by Talcott Resolution; provided, that
after the termination of Employee’s employment with Talcott Resolution, Employee
will be permitted to become employed by such entity so long as Employee’s
subsequent position is not the same as, or substantially similar in any material
respect to, any position that Employee held within two years preceding
Employee’s termination from Talcott Resolution. Talcott Resolution shall, in its
sole discretion, have the right to enforce or waive the terms of this provision.


2.
Future Employment.



Employee agrees to provide a copy of this Agreement to any prospective employer
that Employee may have following termination of Employee’s employment with
Talcott Resolution, whether voluntary or involuntary, during the period of time
covered by this agreement. Employee will also provide the name and business
address of any such prospective employer to Talcott Resolution immediately upon
hire during the time period covered by this Agreement. Talcott Resolution will
have the right to communicate with any of Employee's future or prospective
employers concerning Employee's continuing obligations pursuant to this
Agreement.












2





--------------------------------------------------------------------------------







3.
Reasonableness Of Restrictions And Obligations.



Employee acknowledges and agrees that Employee is able to work in the occupation
of Employee’s choice and that the restrictions and obligations contained in this
Agreement do not impair Employee’s ability to work in Employee’s chosen
occupation. Employee further acknowledges and agrees that the restrictions and
obligations contained in this Agreement are reasonable and necessary in order to
protect the legitimate interests of Talcott Resolution, including but not
limited to Talcott Resolution's interests in protecting its investment in
Employee's training and development, in protecting Talcott Resolution from
unfair competition and in protecting the goodwill and business "know how" of
Talcott Resolution.


4.
Choice of Law.



This Agreement shall be governed by the laws of the State of Connecticut,
without reference to principles of conflicts or choice of law under which the
law of any other jurisdiction would apply.


5.
Dispute Resolution.



Any dispute or controversy arising under or in connection with this Agreement
shall, upon thirty (30) days written notice by either party, be submitted to the
American Arbitration Association (“AAA”) to be decided by final binding
arbitration before a single arbitrator mutually acceptable to the parties, in
accordance with the employment rules then prevailing of the AAA. Judgment upon
the arbitration award may be enforced by any court of competent jurisdiction.
The cost of any arbitration proceedings shall be shared equally by the parties
to such dispute. The arbitration proceedings will take place in the United
States city closest to Employee’s place of residence in which Talcott Resolution
maintains an office. Employee agrees that any dispute submitted to arbitration
under this provision shall be arbitrated on an individual basis; no dispute
between Employee and Talcott Resolution may be consolidated or joined with a
dispute between any other employee and Talcott Resolution, nor may Employee seek
to bring Employee’s dispute on behalf of other employees as a class or
collective action. For purposes of this Section, the term “employee” includes
both current and former employees of Talcott Resolution.


6.
Modification and Reformation.



Employee agrees that this Agreement may not be modified or amended except by a
written instrument executed by the Employee and the General Counsel of Talcott
Resolution or designee thereof. In the event that one or more of the provisions
of this Agreement shall become invalid, illegal or unenforceable in any respect,
the validity, legality, and enforceability of the remaining provisions contained
herein shall not be affected thereby. In the event of a determination that any
of the provisions of paragraphs 1 are not enforceable in accordance with their
terms, Employee agrees that those provisions shall be reformed to make the
provisions enforceable in a manner that provides Talcott Resolution the maximum
rights permitted at law.








3





--------------------------------------------------------------------------------





7.
Assignment.



Employee understands that during the course of Employee’s employment, Talcott
Resolution may grow or expand through merger, acquisition or otherwise. Employee
acknowledges that this Agreement and the rights and obligations of the parties
hereto shall bind and inure to the benefit of any successor or successors of
Talcott Resolution by reorganization, merger, acquisition or otherwise and any
assignee of all or substantially all of Talcott Resolution's business or
properties.


8.
Review and Consultation.



Employee acknowledges that s/he has carefully read this Agreement, fully
understands all of its provisions, had a sufficient opportunity to consider its
effect, and had an opportunity to consult with an attorney prior to executing
this Agreement. Employee knowingly and voluntarily enters into this Agreement.




______________________________
 
______________________________
Employee Signature:
 
Witness Signature:
 
 
 
 
 
 
______________________________
 
______________________________
Employee Name (Print)
 
Witness Name (Print)
Date:
 
Date:













4



